Citation Nr: 0917718	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-17 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for residuals of a 
gastrectomy, claimed as removal of 2/3 of stomach.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from December 1952 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are characterized by complaints 
of intermittent rectal soreness and bleeding with bowel 
movements and by reported flare-ups every three to four 
months.

2.  Residuals of a gastrectomy were not present during 
service and the claimed current disability is not 
attributable to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
are not met for any period of time covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7336 (2008).

2.  Residuals of a claimed gastrectomy were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hemorrhoids

The Veteran in this case contends that he is entitled to a 
compensable evaluation for his service-connected hemorrhoids.   
The Veteran was originally granted service connection for 
small, external hemorrhoids in a rating decision dated 
November 1957.  The RO evaluated the Veteran's condition as 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7336, effective August 27, 1957.  In December 1962, the RO 
reduced the Veteran's disability evaluation to a non-
compensable rating, effective January 1, 1963.  Subsequent 
rating decisions issued in September 1995 and February 2005 
continued the Veteran's non-compensable evaluation.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).
 
The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

According to 38 C.F.R. § 4.114, Diagnostic Code 7336, a non-
compensable evaluation is assigned for mild or moderate 
hemorrhoids (either internal or external).  A 10 percent 
evaluation is assigned for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation, the highest 
schedular evaluation available, is assigned for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures. 

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The Board has considered staged 
ratings in this case, but, as will be further discussed 
below, the evidence does not show a variance in the signs and 
symptoms of the Veteran's hemorrhoids during the claim period 
such that staged ratings are for application in this case. 

The Veteran was afforded a VA Compensation and Pension (C&P) 
genitourinary examination in January 2005.  He reported 
intermittent hemorrhoid flare-ups approximately every three 
to four months.  The Veteran reported subjective complaints 
of rectal soreness and bleeding with bowel movements.  He 
indicated that episodes of constipation precipitated these 
flare-ups.  The Veteran obtained some relief from his 
symptoms with suppositories, Metamucil, and Marcaine cream.  
The Veteran denied fecal leakage or involuntary bowel 
movements.  Upon physical examination, the Veteran was 
described as healthy and in no acute distress.  The Veteran's 
rectum and anus were intact and no external hemorrhoids were 
found.  The impression was intermittent hemorrhoids.  

The Veteran was afforded another VA C&P genitourinary 
examination in June 2006.  The Veteran reported having 
intermittent hemorrhoids with occasional rectal bleeding and 
flare-ups occurring approximately every two to three months.  
The flare-ups lasted one to two weeks.  The Veteran obtained 
some relief from his symptoms with Metamucil and Preparation 
H.  The Veteran denied having recurrent thrombosis, anal 
itching, burning, diarrhea, difficulty passing stool, pain, 
swelling, tenesmus, fecal incontinence, or perianal 
discharge.  A physical examination was described as 
"normal."  The impression was external hemorrhoids.  The 
examiner further noted that the Veteran's disability had mild 
effects on his ability to do chores, exercise, or travel.  
There was no effect on the Veteran's occupation since he was 
retired or on his ability to perform activities of daily 
living (ADLs).  
  
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for hemorrhoids for any period of time covered by 
this appeal.  As noted above, a 10 percent evaluation is 
assigned for large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, while a 20 percent evaluation is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

VA genitourinary examinations conducted in January 2005 and 
June 2006 were essentially normal.  The examiners noted that 
the Veteran experienced intermittent flare-ups of hemorrhoids 
approximately every two to three months.  The Veteran 
indicated that his hemorrhoids were characterized by rectal 
soreness and bleeding with bowel movements.  The Board notes 
that there is no objective medical evidence of record to show 
that the Veteran's hemorrhoids were large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, or characterized by persistent bleeding 
and with secondary anemia, or with fissures.  On the 
contrary, the Veteran specifically denied having recurrent 
thrombosis, anal itching, burning, diarrhea, difficulty 
passing stool, pain, swelling, tenesmus, fecal incontinence, 
or perianal discharge.  Although the Veteran's intermittent 
hemorrhoids are characterized by subjective symptoms of 
rectal soreness and bleeding with bowel movements, these 
symptoms alone, are not sufficient to warrant a compensable 
evaluation for any period of time covered by this appeal.  
Accordingly, the Board finds that the currently assigned non-
compensable evaluation is proper, and that the Veteran is not 
entitled to a compensable evaluation for any period of time 
covered by this appeal.

The Board has also considered other diagnostic codes 
contained in 38 C.F.R. § 4.114, but finds that these code 
provisions are not applicable.  The Board further finds that 
there is also no evidence that the manifestations of the 
Veteran's service-connected hemorrhoids are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.   
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).  

II.  Gastrectomy Residuals

The Veteran in this case also contends that he is entitled to 
service connection for residuals of a gastrectomy, claimed as 
removal of 2/3 of stomach.  In particular, the Veteran 
asserts that 2/3 of his stomach was removed during a 1960 
surgical procedure as a result of an in-service incident.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board notes that the Veteran's 
claim of entitlement to service connection for a duodenal 
ulcer was previously denied by way of a rating decision dated 
November 1957.  The Veteran did not appeal this decision and 
it is final.  The Veteran's claim of service connection for a 
duodenal ulcer with vagotomy and pyloroplasty was again 
denied in February 2005 on the basis that the Veteran failed 
to submit new and material evidence to reopen this claim.  

A change in diagnosis or the specificity of the claim must be 
carefully considered in determining the etiology of a 
potentially service- connected condition as well as whether 
the new diagnosis is a progression of the prior diagnosis, a 
correction of an error in diagnosis, or the development of a 
new and separate condition.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  In this case, the Veteran's current 
claim of service connection for gastrectomy residuals is not 
based on the same diagnosis as the previous claim that was 
last decided on the merits.  Accordingly, the Board will 
decide the service connection claim for gastrectomy residuals 
on the merits as new and material evidence is not required in 
this instance.
  
The Board has reviewed the evidence of record, and 
regrettably, the Veteran's claim of service connection for 
gastrectomy residuals must be denied.  Service treatment 
records (STRs) associated with the claims file revealed that 
the Veteran was treated for pneumonia.  However, there was no 
evidence of a diagnosis of or treatment for any 
gastrointestinal abnormalities.  

The first pertinent post-service evidence of record is dated 
October 1960.  The Veteran presented to a VA medical facility 
with epigastric discomfort, hematemesis, and tarry stools.  
The onset of these symptoms was approximately 20 hours prior 
to this episode of care.  The Veteran provided a past medical 
history significant for a January 1958 hospitalization 
following a "bleeding episode."  The Veteran was admitted 
for further evaluation and diagnosed as having a bleeding 
duodenal ulcer.  The Veteran subsequently underwent a 
vagotomy and pyloroplasty to repair this problem.  His 
condition slowly improved and he was discharged.  No 
references to a gastrectomy or residuals thereof were 
contained in these treatment records.    

In October 1998, the Veteran reported to a VA medical 
facility for the purpose of establishing care.  The Veteran 
had no complaints at the time of the examination, but 
reported a past medical history significant for recurrent 
gastritis with reflux and a gastrectomy.  Upon physical 
examination, the Veteran's abdomen was soft, protuberant, and 
non-tender without organomegaly.  The impression was 
gastritis.

Associated with the claims file is a statement from W. Fryar, 
F.N.P. dated March 2005.  He stated that the Veteran had a 
long history of peptic ulcer disease (PUD) and 
gastroesophageal reflux disease (GERD) that required 
continuous treatment with "H2 blockers" and an occasional 
antispasmodic "if a gas builds up."  W. Fryar indicated 
that the Veteran had surgical repair of ulcers in the past, 
and that the Veteran currently experienced subjective 
symptoms of heartburn, indigestion, and an upset stomach when 
he neglected to take his medication.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for residuals of a claimed gastrectomy.  The 
Veteran's STRs are negative for any diagnosis of or treatment 
for a gastrointestinal disability, to include residuals of a 
gastrectomy.  

The Board acknowledges that the Veteran underwent a vagotomy 
and pyloroplasty in October 1960 to repair a bleeding 
duodenal ulcer.  However, neither the treatment records nor 
operative report associated with this episode of care 
contained references to a gastrectomy or residuals thereof, 
including the alleged removal of 2/3 of the Veteran's 
stomach.  One could reasonably assume that if the Veteran 
underwent a gastrectomy in October 1960, as he asserts, such 
a notation would be included in the treatment records and/or 
operative report, particularly where, as here, the records 
from this episode of care were extensive.  The Board is also 
aware that the Veteran self-reported in October 1998 a past 
medical history significant for a gastrectomy.  

The fact that VA treatment records documented the Veteran's 
reported past history of a gastrectomy is insufficient to 
alone substantiate the current claim.  Evidence that is 
simply information recorded by a medical examiner, unenhanced 
by additional medical comment by that examiner, does not 
constitute "competent medical evidence" and a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Howell v. 
Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

In this case, the Veteran's assertions that he underwent a 
gastrectomy and experienced residuals thereafter, which are 
reportedly related to service, are outweighed by the STRs, 
which are entirely silent for symptoms, treatment, or a 
diagnosis of a gastrointestinal disability.  The post-service 
evidence of record does not show a diagnosis of a 
gastrointestinal disorder for many years after service.  
Additionally, there is no evidence of record, aside from the 
Veteran's statements, to show that the Veteran underwent a 
gastrectomy.  This lack of evidence for many years after 
service and the lack of any competent and probative evidence 
linking the claimed disability to service outweighs the 
Veteran's lay testimony that he underwent a gastrectomy and 
experienced residuals thereafter, which are reportedly 
related to service.  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a 
layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran is capable of 
observing symptoms such as epigastric distress, but he is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of this condition.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The Veteran and a childhood/service buddy reported that he 
had stomach problems in service.  However, the evidence of 
record does not establish continuity of symptomatology in 
this case.  The Veteran was not treated for a 
gastrointestinal disability in service and there is no 
competent evidence relating the claimed disability, which is 
not shown by the evidence, to the reported symptoms many 
years ago.  Consequently, the Board finds that the Veteran 
failed to establish continuity of symptomatology in this 
case.

In this case, there is no competent medical evidence showing 
the Veteran has residuals of a gastrectomy, removal of 2/3 of 
the stomach, let alone that such claimed disability is 
related to the Veteran's period of active service.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With regard to the Veteran's claim of entitlement to service 
connection for residuals of a gastrectomy, claimed as removal 
of 2/3 of stomach, the VCAA duty to notify was satisfied by 
way of a letter dated January 2007 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the service 
connection claim on a direct basis and of the Veteran's and 
VA's respective duties for obtaining evidence.  The Veteran 
was also provided with the information and evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal in that same letter.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  

The Veteran must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Veteran in this case did not receive proper VCAA notice.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's increased rating claim for a hemorrhoid disability 
did not affect the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In December 2004, prior to the initial unfavorable decision 
on the increased rating claim by the AOJ, the Veteran was 
notified to submit evidence showing that his hemorrhoid 
disability had increased in severity.  In particular, the 
Veteran was advised to submit a statement from a doctor 
containing physical and clinical findings, results of 
laboratory tests or x-rays, or statements from individuals 
who were able to describe through personal knowledge or 
observation the manner in which the Veteran's disability had 
become worse.  The Veteran was also instructed to submit, or 
authorize VA to obtain, any VA treatment records, Social 
Security administration records, state or local governments, 
private doctors and hospitals or current or former employers.
  
In March and May 2006, the Veteran was also advised, pursuant 
to the Court's decision in Dingess, of the information needed 
to establish a disability rating and an effective date for a 
disability generally.  For instance, the Veteran was informed 
to submit evidence showing the nature and severity of his 
condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to 
submit information showing ongoing VA treatment, recent 
Social Security Administration decisions, statements from 
employers about job performance, lost time, or other evidence 
showing how the disabilities affected his ability to work.  
The Veteran was also notified that he could submit lay 
statements from individuals who witnessed how the 
disabilities affected him.  The Veteran was also notified to 
provide "any information or evidence that you have not 
previously told [VA] about or given to us" that pertained to 
the Veteran's level of disability or when it began.  Although 
the Veteran was not informed that specific test or 
measurement results would be considered when assigning a 
disability rating, he was notified generally that disability 
ratings ranged from zero to 100 percent based on ratings 
contained in 38 C.F.R. Part 4.  

Following the initial unfavorable decision on the increased 
rating claim by the AOJ, the Veteran was notified in the 
September 2007 statement of the case (SOC) of the rating 
criteria for his hemorrhoids disability under Diagnostic Code 
7336.  Based on the notices provided to the Veteran, 
including the December 2004, March 2006, and May 2006 notice 
letters, the VARO decision, and the September 2007 statement 
of the case, the Board finds that a reasonable person could 
be expected to understand what information and evidence is 
required to substantiate the increased rating claim for a 
hemorrhoid disability.  These documents, in conjunction with 
the VCAA letters, explained what information and evidence was 
needed to substantiate the claim, and a reasonable person 
would be expected to understand the information contained 
therein.  In sum, the Board finds that there is no prejudice 
with regard to any deficiency in the notice to the Veteran or 
the timing of the notice.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran also identified other 
potentially pertinent private treatment records from Norton 
Healthcare and authorized VA to obtain them.  However, VA was 
informed by Norton Healthcare that it had no such records 
pertaining to the Veteran.  The Veteran was also afforded 
numerous VA examinations in connection with his increased 
rating claim.  The Veteran was not, however, afforded a VA 
examination in connection with his service connection claim 
for residuals of a gastrectomy.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the Veteran's claim, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain a 
medical examination was not triggered in this case.  The 
Veteran's STRs were clear that there was no in-service 
evidence of a gastrointestinal condition.  The first evidence 
of a chronic gastrointestinal disability, according to post-
service treatment records, was many years after discharge 
from service.  

Moreover, there was no competent evidence of record that 
indicated that the Veteran's gastrointestinal disability is 
or may be related to service.  The Board also finds that 
there is otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon, see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

A compensable disability evaluation for hemorrhoids is 
denied.

Service connection for residuals of a gastrectomy, claimed as 
removal of 2/3 of stomach, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


